Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Rejections under 35 U.S.C. §103
Applicant's arguments have been fully considered but they are not persuasive. 

Guo teaches a performance agent and a power agent (Guo, page 290, col. 1, first par.). Guo further teaches that each channel encodes a different set of information from the global state in its pixel values (Guo, page 3). Guo, however, is silent regarding all of the limitations of “each cognitive agent of the plurality of cognitive agents trains and learns differently from one another, each cognitive agent of the plurality of cognitive agents evaluates a respective managed environment and respective different components within the data center based on different application programming interfaces of the software defined infrastructure, and the plurality of cognitive agents are configured to add, remove and migrate data center storage and computing resources'" … as per amended claim 1, and similarly as per amended claims 9, 13 and 17, as listed above. (pg. 16, 1st full par.)

The examiner respectfully disagrees. For example, Guo discloses: 
… VMware's Intelligent Power Management Interface … measures the average power consumption of the server system at the VM level and. feeds the power consumption data to the power agent. The performance agent obtains the performance data via the performance monitor of each application … (pg. 291, par. bridging cols.)

Here, Guo’s “power agent” evaluates power usage of “the server system” training and learning based on data received from “VMware’s Intelligent Power Management Interface”; and the “performance agent” evaluates performance of “the application”, training and learning based on data received from “the performance monitor”. Accordingly Guo’s “power agent” and “performance agent” train and learn differently (e.g. different data sets and different goals) 

… Egorov, however, is silent regarding the limitations of “each cognitive agent of the plurality of cognitive agents trains and learns differently from one another, each cognitive agent of the plurality of cognitive agents evaluates a respective managed environment and respective different components within the data center based on different application programming interfaces of the software defined infrastructure, and the plurality of cognitive agents are configured to add, remove and migrate data center storage and computing resources" (emphasis added) as per amended claim 1, and similarly as per amended claims 9, 13 and 17, as listed above. Therefore, even if the teachings of Guo are combined with those of Egorov, the result would still fail to teach or suggest the limitations of amended claims 1, 9, 13 and 17, as listed above. (par. bridging pp. 16-17)

As indicated above and in the rejection below, the rejection relies on the disclosure of Guo to address these limitations. Accordingly the argument is moot.

Additionally, amended claim 6 comprises, in part, “each cognitive agent of the plurality of cognitive agents is an auto-scaling agent that dynamically scales the respective different components within the data center within the respective managed environment’ (emphasis added)(see, e.g., at least Applicant’s Specification, par. 0023). Guo in view of Egorov, however, is silent regarding these limitations. (last full par. on pg. 17)

The examiner respectfully disagrees. Guo disclose “a scalable approach for coordinated VM resizing and server parameter tuning” (pg. 289, col. 2, last full par.) and automatically scaling the VM’s (e.g. pg. 290, col. 1, last full par. “VM auto-configuration”). Accordingly, Guo’s agents are reasonably understood to be “auto-scaling agents”.

As indicated above Guo addresses the newly recited limitations, accordingly applicant’s arguments regarding the additional references (see e.g. pp. 18-23) are moot.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 8-9, 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over “Coordinated VM Resizing and Server Tuning: Throughput, Power Efficiency and Scalability” by Guo et al. (Guo) in view of “Multi-Agent Deep Reinforcement Learning” by Egorov et al. (Egorov).

Claims 1, 9, 13 and 17: Guo discloses a data center comprising: 
software defined infrastructure in a computing environment (pg. 290, col. 2, 4th par. “a virtualized and shared server infrastructure”); and 
a computer readable medium having instructions which when executed by a processor cause the processor to:
i and j are the number of resource types and the number of server parameters”); and
implement, by the processor, a plurality of cognitive agents to perform adaptive reinforcement learning using the map to reconfigure the software defined infrastructure based upon changes in the computing environment (pg. 290, col. 1, 1st full par “each application has two corresponding reinforcement learning agents, one performance agent and one power agent”, pg. 291, col. 2, 3rd full par. “Reinforcement learning … consists of a set of states and several actions for each state”), wherein each cognitive agent of the plurality of cognitive agents trains and learns differently from one another (pg. 291, col. 2, 1st partial par. “feeds the power consumption data in to the power agent. The performance agent obtains the performance data via the performance monitor”), each cognitive agent of the plurality of cognitive agents evaluates a respective managed environment and respective different components within the data center based on different application programming interfaces of the software defined infrastructure (pg. 291, col. 1, last full par. “Each application consists of multiple VMs … Each application is associated with … one reinforcement learning based performance agent and one reinforcement learning based power agent”, pg. 291, par. bridging cols. "VMware's Intelligent Power Management Interface … measures the average power consumption of the server system at the VM level and. feeds the power consumption data to the power agent. The performance agent obtains the performance data via the performance monitor of each application"), 

Guo does not explicitly disclose performing adaptive deep reinforcement learning; and
mapping a state of the data center as an image in a gaming domain, wherein the map comprises encoding the state information and resource type into pixels in pixel arrays.

Egorov teaches adaptive deep reinforcement learning (Abstract “solving reinforcement learning problems in multi-agent setting … apply deep reinforcement learning techniques”); and
mapping a state of the system as an image in a gaming domain (pg. 1, col. 2, 1st full par. “decomposing the global system state into an image like representation”, pg. 3, col. 1, 1st par. opponent and ally channels”, see e.g. Fig. 1), wherein the map comprises encoding state data into pixels in pixel arrays (pg. 3, col. 1, 1st partial par. “encodes a different set of information from the global state in its pixel values”).

It would have been obvious to implement the plurality of cognitive agents (pg. 290, 1st col., 1st full par “reinforcement learning agents”) to perform adaptive deep reinforcement learning (Egorov Abstract “deep reinforcement learning”) by mapping a state information and resource type (Guo par. bridging pp. 291 & 291, “resource types and … server parameters”) for the data center as an into pixels arrays (Egorov p pg. 3, col. 1, 1st partial par. “encodes … information … in its pixel values”, Guo pg. 291, col. 2, last partial par. “state vectors (s)”). Those of ordinary st partial par.). 

Claim 6: Guo and Egorov teach the data center of claim 1 wherein the changes in the computing environment comprise at least one of new workloads being added, new resources being available, or new constraints (e.g. Guo pg. 294, col. 1 last partial par. “workload … is increased”), and each cognitive agent of the plurality of cognitive agents is an auto-scaling agent that dynamically scales the respective different components within the data center within the respective managed environment (Guo pg. 289, col. 2, last full par. “a scalable approach for coordinated VM resizing and server parameter tuning”).

Claim 8: Guo and Egorov teach the data center of Claim 1, wherein the software defined infrastructure comprises network resources (e.g. Guo pg. 290, col. 2, 4th par. “a virtualized and shared server infrastructure”).

Claims 2-3, 10-11, 14-15 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over “Coordinated VM Resizing and Server Tuning: Throughput, Power Efficiency and Scalability” by Guo et al. (Guo) in view of “Multi-Agent Deep Reinforcement Learning” by Egorov et al. (Egorov) in view of US 10,558,483 to Balma et al. (Balma) in view of IS 2011/0153507 to Murthy et al. (Murthy).

Claims 2, 14 and 18: Guo and Egorov teach the data center of claims 1, 13 and 17 wherein:
nd full par. “effective throughput (ET)”) and energy utilization (Guo pg. 291, par. bridging the cols. “average power consumption”);
the computing environment comprises a respective managed environment for each cognitive agent (Guo pg. 290, col. 1, 1st full par “one performance agent and one power agent”); and 
each cognitive agent evaluates the respective managed environment and generates a proposed action to reconfigure the software defined infrastructure based on a respective current state and respective experience (Guo pg. 290, col. 1, 1st full par. “The performance agent generates VM capacity and server configuration options. The power agent generates the prediction on power consumption”, it would at least have been obvious to make recommendations for managing/decreasing power consumption based on this prediction, pg. 291, col. 1, 1st partial par. “feeds the power consumption data into the power agent. The performance agent obtains the performance data”); and
a deep Q-network approximates Q-values for each of the plurality of cognitive agents (e.g. Guo pg. 292, col. 1, 2nd full par. "Q-Table stores the Q-value").

Guo and Egorov do not explicitly teach state information comprising input/output (I/O) load.

Balma teaches encoding I/O load (col. 10, lines 24-27 “resource utilization may include … network utilization”, Guo pg. 291, col. 2, last partial par. “state vectors (s)”).

It would have been obvious at the time of filing to encode I/O load (Balma col. 10, lines 24-27 “network utilization”, Guo pg. 291, col. 2, last partial par. “state vectors (s)”, Egorov pg. 1, col. 2, 1st full par. “an image like representation”). Those of ordinary skill in the art would have been motivated to do so to improve/optimize I/O usage (e.g. Balma col. 11, lines 14-17 “minimize an amount of communication traffic”).

Guo, Egorov and Balma do not explicitly teach state information comprising data center tickets.

Murthy teaches modeling data center tickets (par. [0045] “a model based on problem tickets”). 

It would have been obvious at the time of filing to encode data center tickets (Murthy par. [0045] “a model based on problem tickets”, Guo pg. 291, col. 2, last partial par. “state vectors (s)”, Egorov pg. 1, col. 2, 1st full par. “an image like representation”). Those of ordinary skill in the art would have been motivated to do so to improve/optimize functioning of the system (e.g. Murthy par. [0045] “determines the risk for a possible configuration”).

Claims 3, 15 and 19: Guo, Egorov, Balma and Murthy teach the data center of claim 2, 14 and 18 wherein each cognitive agent further evaluates the respective managed environment and generates the proposed action to reconfigure the software defined infrastructure based upon a model and simulated experience (Egorov pg. 4, col. 2, 1st full par. “To train the neural network controller … "), and resource capacity (Guo pg. 290, col. 1, 1st full par. “VM capacity and server st full par. “generates the prediction on power consumption”, pg. 289, col. 2, 2nd par. power consumption … is highly related to their resource utilizations, workload volumes” accordingly, it would at least have been obvious to model resource load as part of the power prediction) are further encoded into the pixels (Egorov pg. 3, col. 1, 1st partial par. “encodes … the global state in its pixel values”).

Claim 10: Guo and Egorov teach 9 wherein:
the map comprises encoding state information comprising resource utilization (Guo pg. 291, col. 2, last partial par. “resource allocations”), application response time (Guo pg. 292, col. 1, 2nd full par. “effective throughput (ET)”) and energy utilization (Guo pg. 291, par. bridging the cols. “average power consumption”);
the computing environment comprises a respective managed environment for each cognitive agent (Guo pg. 290, col. 1, 1st full par “one performance agent and one power agent”); and 
each cognitive agent evaluates the respective managed environment and generates a proposed action to reconfigure the software defined infrastructure based on a respective current state and respective experience (Guo pg. 290, col. 1, 1st full par. “The performance agent generates VM capacity and server configuration options. The power agent generates the prediction on power consumption”, it would at least have been obvious to make recommendations for managing/decreasing power consumption based on this prediction, pg. st partial par. “feeds the power consumption data into the power agent. The performance agent obtains the performance data”); and
a deep Q-network approximates Q-values for each of the plurality of cognitive agents (e.g. Guo pg. 292, col. 1, 2nd full par. "Q-Table stores the Q-value"); and
each cognitive agent of the plurality of cognitive agents is an auto-scaling agent that dynamically scales the respective different components within the data center within the respective managed environment (Guo pg. 289, col. 2, last full par. “a scalable approach for coordinated VM resizing and server parameter tuning”).

Guo and Egorov do not explicitly teach state information comprising input/output (I/O) load.

Balma teaches encoding I/O load (col. 10, lines 24-27 “resource utilization may include … network utilization”, Guo pg. 291, col. 2, last partial par. “state vectors (s)”).

It would have been obvious at the time of filing to encode I/O load (Balma col. 10, lines 24-27 “network utilization”, Guo pg. 291, col. 2, last partial par. “state vectors (s)”, Egorov pg. 1, col. 2, 1st full par. “an image like representation”). Those of ordinary skill in the art would have been motivated to do so to improve/optimize I/O usage (e.g. Balma col. 11, lines 14-17 “minimize an amount of communication traffic”).

Claims 11, 15 and 19: Guo, Egorov, Balma and Murthy teach claim 10, 14 and 18 wherein each cognitive agent further evaluates the respective managed environment and generates the st full par. “To train the neural network controller … "), and resource capacity (Guo pg. 290, col. 1, 1st full par. “VM capacity and server configuration options”, par. bridging pp. 291 & 291, “server parameters”) and resource load (Guo pg. 290, col. 1, 1st full par. “generates the prediction on power consumption”, pg. 289, col. 2, 2nd par. power consumption … is highly related to their resource utilizations, workload volumes” accordingly, it would at least have been obvious to model resource load as part of the power prediction) are further encoded into the pixels (Egorov pg. 3, col. 1, 1st partial par. “encodes … the global state in its pixel values”), increases in response time and energy usage that violate a service level agreement (SLA) result in a negative reward in the gaming domain, and actions that lead to a reduction in a cost of ownership (TCO) score result in a positive reward in the gaming domain (Guo pg. 292, col. 1, 2nd full par. “The reward function of an action a … is defined using the effective throughput (ET)”, pg. 291, col. 2, 1st full par. “the objective is to meet the SLA … but also to improve the overall system throughput and to optimize resource utilization”).

Claims 4-5, 12, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over “Coordinated VM Resizing and Server Tuning: Throughput, Power Efficiency and Scalability” by Guo et al. (Guo) in view of “Multi-Agent Deep Reinforcement Learning” by Egorov et al. (Egorov) in view of US 10,558,483 to Balma et al. (Balma) in view of US 2011/0153507 to Murthy et al. (Murthy) in view of US 2011/0077795 to VanGilder et al. (VanGilder).

Claim 4: Guo, Egorov, Balma and Murthy teach the data center of claim 3, wherein each cognitive agent further evaluates the respective managed environment and generates the proposed action to reconfigure the software defined infrastructure based upon a policy function optimization based on energy cost, total energy use (Guo pg. 289, col. 2, 1st par. “reduce the running cost”, pg. 290, col. 1, 1st full par “power agent” note that a determination of energy cost will at least obviously consider both the cost of the energy and the amount of energy used), and the pixels include additional information related to the state information that is encoded (Guo pg. 291, col. 2, last partial par. “server parameters”, Egorov pg. 3, col. 1, 1st partial par. “encodes … the global state in its pixel values”, also see e.g. Guo pg. 292, col. 1, 1st full par. “vector can be (1, 0, 0)”).

Guo, Egorov, Balma and Murthy do not explicitly teach optimization based on energy cost, total energy use, labor time and labor rate.

VanGilder teaches optimization labor time and labor rate (par. [0049] “local energy … labor costs” note that a consideration of labor costs will at least obviously include the time and rate of that labor).

It would have been obvious at the time of filing to optimize based on energy cost, total energy use, labor time and labor rate (Guo pg. 290, col. 1, 1st full par “power agent”, VanGilder par. [0049] “local energy … labor costs”). Those of ordinary skill in the art would have been st par. “reduce the running cost”).

Guo, Egorov, Balma, Murthy and VanGilder do not explicitly teach state information encoded as black and white values or red, green and blue values1.

It is officially noted that pixels when known in the art to be formatted as black and white values or red, green and blue values. 

It would have been obvious to represent the pixels (Egorov pg. 3, col. 1, 1st partial par. “encodes … the global state in its pixel values”, Guo pg. 292, col. 1, 1st full par. “vector can be (1, 0, 0)”) as black and white or red, green and blue values. Those of ordinary skill in the art would have been motivated to do so as a known format for representing pixels which would have produced only the expected results (Egorov pg. 3, col. 1, 1st partial par. “encodes … the global state in its pixel values”). 

Claim 5: Guo, Egorov, Balma, Murthy in view of the official notice teach the data center of Claims 4 wherein the policy function optimization reduces a total cost of ownership (TCO) of the data center (Guo pg. 1, col. 2, 1st par. “helps cloud providers to reduce the running cost”), st full par. “VM capacity and server configuration options”, par. bridging pp. 291 & 291, “server parameters”) and the resource load (Guo pg. 290, col. 1, 1st full par. “generates the prediction on power consumption”, pg. 289, col. 2, 2nd par. power consumption … is highly related to their resource utilizations, workload volumes”) are encoded into the red, green and blue values, and at least one cognitive agent determines which pixel and color values reduces response time efficiently for improving a TCO score (Guo pg. 280 “reduce the running cost”), and energy use is based on: dynamic and idle power usage over time in the data center, and power usage for cooling to reduce heat in the data center (VanGilder par. [0057] “dynamic requirements such as power, cooling”, par. [0126] “approximately half of its maximum power in an idle state”), increases in response time and energy usage that violate a service level agreement (SLA) result in a negative reward in the gaming domain, and actions that lead to a reduction in the TCO score result in a positive reward in the gaming domain (Guo pg. 292, col. 1, 2nd full par. “The reward function of an action a … is defined using the effective throughput (ET)”).

Claim 12: Guo, Egorov, Balma, Murthy in view of the official notice teach the data center of Claim 11 wherein the policy function optimization reduces a total cost of ownership (TCO) of the data center (Guo pg. 1, col. 2, 1st par. “helps cloud providers to reduce the running cost”), the resource capacity (Guo pg. 290, col. 1, 1st full par. “VM capacity and server configuration options”, par. bridging pp. 291 & 291, “server parameters”) and the resource load (Guo pg. 290, col. 1, 1st full par. “generates the prediction on power consumption”, pg. 289, col. 2, 2nd par. power consumption … is highly related to their resource utilizations, workload volumes”) are 

Claims 16 and 20: Guo, Egorov, Balma, Murthy in view of the official notice teach Claim 15 and 19 wherein the policy function optimization reduces a total cost of ownership (TCO) of the data center (Guo pg. 1, col. 2, 1st par. “helps cloud providers to reduce the running cost”), the resource capacity (Guo pg. 290, col. 1, 1st full par. “VM capacity and server configuration options”, par. bridging pp. 291 & 291, “server parameters”) and the resource load (Guo pg. 290, col. 1, 1st full par. “generates the prediction on power consumption”, pg. 289, col. 2, 2nd par. power consumption … is highly related to their resource utilizations, workload volumes”) are encoded into the red, green and blue values, and at least one cognitive agent determines which pixel and color values reduces response time efficiently for improving a TCO score (Guo pg. 280 “reduce the running cost”), and energy use is based on: dynamic and idle power usage over time in the data center, and power usage for cooling to reduce heat in the data center (VanGilder par. [0057] “dynamic requirements such as power, cooling”, par. [0126] “approximately half of its maximum power in an idle state”), and each cognitive agent of the plurality of cognitive agents is an auto-scaling agent that dynamically scales the respective different components within the data center within the respective managed environment (Guo st full par. “the objective is to meet the SLA … but also to improve the overall system throughput and to optimize resource utilization”).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over “Coordinated VM Resizing and Server Tuning: Throughput, Power Efficiency and Scalability” by Guo et al. (Guo) in view of “Multi-Agent Deep Reinforcement Learning” by Egorov et al. (Egorov) in view of 2018/0287902 to Chitalia et al. (Chitalia).

Claim 7: Guo and Egorov teach the data center of claim 1 wherein the software defined infrastructure comprises storage resources and computing resources; and 
the plurality of cognitive agents comprises a computing cognitive agent (Guo pg. 290, col. 1, 1st full par “performance agent”).

Guo and Egorov do not explicitly teach a storage cognitive agent.

Chitalia teaches a storage cognitive agent (par. [0042] “manages functions of data center 110 such as … storage … resources”, par. [0050] “machine learning to improve … orchestration, security, accounting and planning within data center 110”).

It would have been obvious at the time of filing to implement a storage cognitive agent (Guo pg. 290, 1st col. 1st full par. “reinforcement learning agents”, Chitalia par. [0042] “manages … .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 10,817,606 to Vincent (e.g. col. 25, line 43-col. 26, line 2) and US 2019/0087253 to Li et al. (e.g. par. [0024]-[0026]) disclose agents monitoring different components. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D MITCHELL whose telephone number is (571)272-3728.  The examiner can normally be reached on Monday through Thursday 7:00am - 4:30pm and alternate Fridays 7:00am 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on (571)272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON D MITCHELL/            Primary Examiner, Art Unit 2199                                                                                                                                                                                            


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 here the terms “red, green and blue” do not appear to provide a functional limitation, i.e. they are simply names applied to data values representing data other than the respective colors. Thus, at least arguably, they do not present a distinction over the cited “pixels” (e.g. Egorov pg. 3, col. 1, 1st partial par. “pixel values”, Guo pg. 292, col. 1, 1st full par. “vector can be (1, 0, 0)”). However in the interest of furthering prosecution the limitation is rejected over official notice.